767 So. 2d 707 (2000)
Angela THIBODEAUX
v.
FERRELLGAS, INC., et al. (and Consolidated Cases).
No. 2000-CC-2635.
Supreme Court of Louisiana.
September 20, 2000.
Granted. The trial court did no abuse its great discretion in granting relators' motion to transfer venue pursuant to La.Code Civ.P. art. 122. Accordingly, the judgment of the court of appeal is reversed, and the judgment of the trial court is reinstated. Case remanded to the trial court for further proceedings.
CALOGERO, C.J., and KIMBALL, J., would deny the writ.
LEMMON, J., would grant and docket.